DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-3, 7, 9, 11-13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laselva (US 20190342845 A1) in view of Manolakos (US 20190254061 A1).
Regarding claim 1, Laselva discloses:
“A method, comprising: receiving, by a processor of an apparatus, from a network … indicating a non-terrestrial networking (NTN) offset for a scheduling delay; and” ([para 0046]: “The eNBs or gNBs, which are configured to provide extreme coverage beyond 100 km, such as connectivity for ship-to-shore communications, or eNBs or gNBs on satellite platforms, include, for example, in the broadcasted SIBs, additional information about one or more of the following: a) a TA offset parameter; b) a TA scaling parameter; c) a processing-delay compensation parameter; and d) a TA extension parameters enabling threshold/condition.”)
“performing, by the processor, an uplink (UL) transmission to a satellite with the scheduling delay which accounts for the NTN offset.” ([para 0076]: “In block 402, the user equipment receives, from a base station, network signaling including information about one or more of a timing advance scaling parameter, a processing-delay compensation parameter, and a timing advance extension parameters enabling threshold/condition… In block 408, the user equipment performs uplink transmissions according to the configured and adjusted parameters.”)
Laselva does not explicitly disclose that the scheduling delay indication is in “downlink control information (DCI)”.
However, Manolakos discloses the missing feature that the scheduling delay indication is in “downlink control information (DCI)” ([para 0179]: “For DCI 510-a that includes a grant of resources to the UE 115 for transmission of uplink data, the offset information in DCI 510-a may be a bit sequence to indicate uplink timing. In some examples, the bit sequence may include three bits to indicate a K.sub.2 offset relative to the slot that included the grant (e.g., a K.sub.2 offset to indicate PUSCH timing).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Laselva and Manolakos, to modify the scheduling delay indication as Laselva, to be transmitted in a DCI as disclosed by Manolakos. The motivation for transmitting the scheduling delay indication in the DCI is that it transmitting the scheduling delay indication with what will initiate the transmission that uses the scheduling delay indication increases flexibility which allows the scheduling delay to be applied in a more optimum manner, thereby enhancing service quality. Therefore, it would have been obvious to combine Laselva with Manolakos to obtain the invention as specified in the instant claim.
Claim 11 is substantially similar to claim 1, with the differences amounting to claim 1 being a method claim and claim 11 being an apparatus claim with a recitation of hardware which is taught in paragraph 75 of Laselva. Thus, claim 11 is rejected for similar reasons to claim 1.
Regarding claim 2, Laselva in view of Manolakos discloses all the features of the parent claim.
Laselva further discloses “wherein the NTN offset pertains to one or more DL assignments or one or more UL grants.” ([para 0032]: “During step ii, the base station indicates the amount of time offset the UE should apply when transmitting subsequently along with a grant for the uplink transmission.”)
Claim 12 is substantially similar to claim 2 and is thus rejected for similar reasons to claim 2.
Regarding claim 3, Laselva in view of Manolakos discloses all the features of the parent claim.
Laselva further discloses “wherein the NTN offset is indicated in a system information block (SIB).” ([para 0059]: “It should be noted that the proposed TA parameters might be implemented as part of existing SIB signaling or as part of a new and optional SIB type.”)
Claim 13 is substantially similar to claim 3 and is thus rejected for similar reasons to claim 3.
Regarding claim 7, Laselva in view of Manolakos discloses all the features of the parent claim.
Laselva does not explicitly disclose “wherein the DCI is received at a slot n, wherein the DCI indicates a plurality of physical uplink shared channel (PUSCH) resources at a slot n+K2′, and wherein K2′ denotes the scheduling delay.”
However, Manolakos further discloses “wherein the DCI is received at a slot n, wherein the DCI indicates a plurality of physical uplink shared channel (PUSCH) resources at a slot n+K2′, and wherein K2′ denotes the scheduling delay.” ([para 0184]: “In some examples, DCI 510 that includes a downlink grant be configured to include a bit sequence similar to the bit sequence indicating the K.sub.2 offset for PUSCH timing as described with respect to DCI that includes an uplink grant. The bit sequence may include, for example, up to 3 bits. One of the 3 bits may be configured as a 1-bit flag as described herein for toggling between a dynamic slot offset and a semi-static offset, or for toggling between a dynamic slot offset and a dynamic slot offset plus or minus a constant value.”)
Laselva and Manolakos, to apply the offset used for PUCCH transmissions in Laselva, with PUSCH transmissions as disclosed by Manolakos. The motivation for utilizing the technique with PUSCH is that PUSCH transmissions face the same issues and thus obtain the same benefits, thereby enhancing service quality. Therefore, it would have been obvious to combine Laselva with Manolakos to obtain the invention as specified in the instant claim.
Claim 17 is substantially similar to claim 7 and is thus rejected for similar reasons to claim 7.
Regarding claim 9, Laselva in view of Manolakos discloses all the features of the parent claim.
Laselva does not explicitly disclose “wherein the DCI is received at a slot n, wherein the DCI indicates the scheduling delay in slots as n+K1′, and wherein K1′ denotes the scheduling delay for hybrid automatic repeat request (HARQ) acknowledgement (ACK) and negative acknowledgement (NACK).”
However, Manolakos further discloses “wherein the DCI is received at a slot n, wherein the DCI indicates a plurality of physical uplink shared channel (PUSCH) resources at a slot n+K2′, and wherein K2′ denotes the scheduling delay.” ([para 0184]: “In some examples, DCI 510 that includes a downlink grant be configured to include a bit sequence similar to the bit sequence indicating the K.sub.2 offset for PUSCH timing as described with respect to DCI that includes an uplink grant. The bit sequence may include, for example, up to 3 bits. One of the 3 bits may be configured as a 1-bit flag as described herein for toggling between a dynamic slot offset and a semi-static offset, or for toggling between a dynamic slot offset and a dynamic slot offset plus or minus a constant value.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Laselva and Manolakos, to apply the offset used for PUCCH transmissions in Laselva, with PUSCH transmissions as disclosed by Manolakos. The motivation for utilizing the technique with PUSCH is that PUSCH transmissions face the same issues and thus obtain the same benefits, thereby enhancing service quality. Therefore, it would have been obvious to combine Laselva with Manolakos to obtain the invention as specified in the instant claim.
Claim 19 is substantially similar to claim 9 and is thus rejected for similar reasons to claim 9.

Claims 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laselva (US 20190342845 A1) in view of Manolakos (US 20190254061 A1) and further in view of R1-1902905 .
Regarding claim 8, Laselva in view of Manolakos discloses all the features of the parent claim.
Laselva  further discloses “wherein K2′=K2+K2_ntnOffset, wherein K2 denotes a parameter of scheduling offset for PUSCH… and wherein K2_ntnOffset denotes the NTN offset indicated in the DCI.” ([para 0058]: “The UE adjusts its operation with respect to HARQ-ACK timing reporting procedures to match the processing -delay compensation parameter, meaning that, instead of using, for example, n+4 for a HARQ-ACK processing delay, the UE would use n+4+x, where "x" is the additional signaled time for UE processing, as extending the TA value would correspondingly reduce the available UE processing time. With the additional "x" ms of processing, the UE would still have available processing budget to accommodate the additional TA values possible. Of course, "n" is the index of the timeslot (TTI) in which the UE has transmitted data; n+4 is the TTI index where the UE is expected to send the first HARQ retransmission, when it is needed.)
Laselva in view of Manolakos do not explicitly disclose “wherein K2 is based on a numerology of a PUSCH”.
However, R1-1902905 discloses the missing feature “wherein K2 is based on a numerology of a PUSCH” ([Section 2.3]: “…K2 is based on the numerology of PUSCH…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Laselva, Manolakos, and R1-1902905 for K2 as disclosed in Laselva in view of Manolakos to be based on the numerology of PUSCH as disclosed by R1-1902905. The motivation for K2 being based on the numerology of PUCCH is that this is standard and thus doing so enhances system interoperability. Therefore, it would have been obvious to combine Laselva with Manolakos and R1-1902905 to obtain the invention as specified in the instant claim.
Claim 18 is substantially similar to claim 8 and is thus rejected for similar reasons to claim 8.
Regarding claim 10, Laselva in view of Manolakos discloses all the features of the parent claim.
Laselva in view of Manolakos do not explicitly disclose “wherein the DCI is received at a slot n, wherein the DCI indicates the scheduling delay in slots as {└n·2̂(μ_PUSCH−μ_PDCCH)┘+K2′}, wherein μ_PUSCH denotes a numerology of a physical uplink shared channel (PUSCH), where μ_PDCCH 
However, R1-1902905 discloses the missing feature “wherein the DCI is received at a slot n, wherein the DCI indicates the scheduling delay in slots as {└n·2̂(μ_PUSCH−μ_PDCCH)┘+K2′}, wherein μ_PUSCH denotes a numerology of a physical uplink shared channel (PUSCH), where μ_PDCCH denotes a numerology of a physical downlink control channel (PDCCH), and wherein K2′ denotes the scheduling delay for UL data transmissions.” ([Section 2.3]: “Data on PUSCH is scheduled by DCI and the time domain resource assignment field of the DCI provides an index to a table with information on resource allocation in time domain. This information includes, but not limited to, the slot offset K2, the start and length indicator SLIV, or directly the start symbol S and the allocation length L, and the PUSCH mapping type to be applied in the PUSCH transmission.  The slot where the UE shall transmit the PUSCH is determined by K2 as                         
                            
                                
                                    n
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    U
                                                    S
                                                    C
                                                    H
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    U
                                                    C
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                    , where n is the slot with the scheduling DCI, K2 is based on the numerology of PUSCH, and                         
                            
                                
                                    μ
                                
                                
                                    P
                                    U
                                    S
                                    C
                                    H
                                
                            
                        
                     and                         
                            
                                
                                    μ
                                
                                
                                    P
                                    U
                                    C
                                    C
                                    H
                                
                            
                        
                     are the subcarrier spacing configurations for PUSCH and PDCCH, respectively.” Wherein the examiner notes that subcarrier spacing is interconnected to numerology.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Laselva, Manolakos, and R1-1902905 for scheduling delay as disclosed in Laselva in view of Manolakos to be in the form as disclosed in R1-1902905. The motivation for using such a form is that this is standard and thus doing so enhances system interoperability. Therefore, it would have been obvious to combine Laselva with Manolakos and R1-1902905 to obtain the invention as specified in the instant claim.
Claim 20 is substantially similar to claim 10 and is thus rejected for similar reasons to claim 10.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, of the closest prior arts Laselva in view of Manolakos disclose all the features of the parent claim. Laselva further discloses “wherein the DCI is received at a slot n, wherein Manolakos as discussed in relation to the parent claim. However, Manolakos does not disclose the DCI indicates the transmission of HARQ “of a plurality of transport blocks (TBs)”. Salem (US 20200275430 A1) discloses the DCI indicates the transmission of HARQ “of a plurality of transport blocks (TBs)” in paragraph 85. However, Salem does not disclose the application of the same offset across all the HARQ for TBs based on the DCI, and the examiner does not believe that this feature would be obvious to one of ordinary skill in the art to obtain from combining of these references. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 4 obvious, over any of the prior art of record, alone or in combination. Claim 14 is similar to claim 4 and contains allowable subject matter for similar reasons. Claims 5-6 and 15-16 depend on claims 4 and 14 and are allowable based on their dependence to claims 4 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAAD KHAWAR/Primary Examiner, Art Unit 2412